Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
23, 2020




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00346-CV


MEMORIAL CITY MALL, LP; MEMORIAL CITY MALL, GP, LLC; AND
       METRO NATIONAL CORPORATION, Appellants

                                        V.

         BERRYHILL HOT TAMALES CORPORATION, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-12461


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed April 13, 2019. On January 6,
2020, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted. Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.